Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Claim 1, “providng” is misspelled.  Appropriate correction is required.
Claim 2 recites “the windowing comprise a window function deviating from a rectangular window function and the rectangular window function” It appears rectangular window function is used twice. “Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the particular subarea" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "a signal strength" in line 4-5.  There is antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the particular piece of target information" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JIN (CN 107422308).
Regarding claim 1, JIN teaches a method for providing at least one piece of target information relating to at least one object detected by a radar system of a vehicle (page 5 lines 25-28, “FFT transform calculating the coherent integration power spectrum of a certain distance in the base repetition period”), the method comprising: providing a piece of detection information of the radar system (page 5 lines 25-28, “FFT transform calculating the coherent integration power spectrum of a certain distance in the base repetition period”) carrying out a processing of the detection information, at least one windowing (page 2, lines 34-38, “the current range bin of the previous range bin whether the window is a rectangular window“) and  performing at least one frequency analysis of the detection information to provide therefrom the at least one piece of target information (page 5 lines 25-28, “FFT transform calculating the coherent integration power spectrum of a certain distance in the base repetition period”) providing the at least one piece of target information via different window functions of the windowing depending on an evaluation criterion, the evaluation criterion being specific to a signal strength of the target information (page 2, lines 34-38, “if it is greater than 5dB, then turning to step S36 is rectangular window operation, if not, then turning to step S33 operation; S33, judging whether the previous range bin of the windowing type is hanging window or not, if the hanning window ”).
Regarding claim 2, JIN teaches the different window functions of the windowing comprise a window function deviating from a rectangular window function and the rectangular window function (page 2, lines 38-45, “the previous range bin of the windowing type is hanning window or not, if the hanning window”).
Regarding claim 12, JIN teaches a final piece of frequency information is determined as the result of the processing, which is made up of different pieces of frequency information for the purpose of finally providing pieces of target information with the aid of different window functions of the windowing (page 5 lines 25-28, “FFT transform calculating the coherent integration power spectrum of a certain distance in the base repetition period”),
Regarding claim 13, JIN teaches a selection is carried out for each of the pieces of target information based on the evaluation criterion, with the aid of which the target information is provided in the final frequency information from the different pieces of frequency information. (page 5 lines 25-28, “FFT transform calculating the coherent integration power spectrum of a certain distance in the base repetition period”),
Regarding claim 14, JIN teaches the evaluation criterion comprises a comparison with a predefined threshold value (page 2, lines 38-45, “the CSR value is less than or equal to 5dB, if it is less than or equal to 5dB, the current range bin selection adding rectangular window, the range bin window selection is finished; if it is greater than 5dB, then turning to step S36 is rectangular window operation, if not, then turning to step S33 operation”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JIN as applied to claim 1 above, and further in view of Li (CN 104977566).
Regarding claim 3, Li teaches the window function deviating from the rectangular window function is designed to carry out a weakening of the detection information during the windowing according to a predefined weighting (“the window function w [n] will cause the received signal x [n] of the spectrum D times, to reduce the distance and velocity resolution”). It would have been obvious to modify JIN to include the window function deviating from the rectangular window function is designed to carry out a weakening of the detection information during the windowing according to a predefined weighting because it merely using a known technique of window weighting of Li in the similar detection device of Jin to yield a predictable detection device.
Regarding claim 6, Li teaches at least one parameter of the at least one object is ascertained by evaluating the provided target information (page 7, lines 48-52, “the formula 1, which are 1 inches and 0.625m/s the distance resolution and the velocity resolution”). It would have been obvious to modify JIN to include at least one parameter of the at least one object is ascertained by evaluating the provided target information because it merely using a known technique of object evaluation of Li in the similar detection device of Jin to yield a predictable detection device.
Regarding claim 7, Li teaches the at least one parameter comprises a distance of the object relative to the vehicle (page 7, lines 48-52, “the formula 1, which are 1 inches and 0.625m/s the distance resolution and the velocity resolution”). It would have been obvious to modify JIN to include the at least one parameter comprises a distance of the object relative to the vehicle because it merely using a known technique of object evaluation of Li in the similar detection device of Jin to yield a predictable detection device.
Regarding claim 8, Li teaches the at least one parameter comprises a velocity of the object relative to the vehicle (page 7, lines 48-52, “the formula 1, which are 1 inches and 0.625m/s the distance resolution and the velocity resolution”). It would have been obvious to modify JIN to include the at least one parameter comprises a velocity of the object relative to the vehicle because it merely using a known technique of object evaluation of Li in the similar detection device of Jin to yield a predictable detection device.
Regarding claim 9, Li teaches the detection information is ascertained by: detecting a receive signal in the time range; and carrying out a Fourier transform to ascertain the detection information from the receive signal so that, due to the Fourier transform, the detection information comprises at least one spectrum which is specific to a distance of the at least one object (page 4, lines 8-16, “the time domain into a frequency domain, the usual method using fast Fourier transform (Fast Fourier Transform, FFT), but is not limited thereto. However, in order to reduce the leakage of the spectrum” and “the beat frequency of the two or more warble time (chirp time), or a beat frequency and its phase information to obtain the distance to the target and relative speed information”). It would have been obvious to modify JIN to include the detection information is ascertained by: detecting a receive signal in the time range; and carrying out a Fourier transform to ascertain the detection information from the receive signal so that, due to the Fourier transform, the detection information comprises at least one spectrum which is specific to a distance of the at least one object because it merely using a known technique of distance measurement of Li in the similar detection device of Jin to yield a predictable detection device.
Regarding claim 10, Li teaches during the processing, the at least one frequency analysis is carried out in each case in the form of a Fourier transform for the purpose of ascertaining a piece of frequency information from the detection information so that the frequency information comprises at least one spectrum which is specific to a velocity of the at least one object (page 7, lines 48-52, “the time domain into a frequency domain, the usual method using fast Fourier transform (Fast Fourier Transform, FFT), but is not limited thereto. However, in order to reduce the leakage of the spectrum“). It would have been obvious to modify JIN to include during the processing, the at least one frequency analysis is carried out in each case in the form of a Fourier transform for the purpose of ascertaining a piece of frequency information from the detection information so that the frequency information comprises at least one spectrum which is specific to a velocity of the at least one object because it merely using a known technique of velocity measurement of Li in the similar detection device of Jin to yield a predictable detection device.
Regarding claim 15, LI teaches a selection of the window functions based on the evaluation criterion is carried out in such a way that strong pieces of target information are optimized by the selected window function but weakened to a greater degree, and weak pieces of target information are weakened to a lesser degree by the selected window function and are thus retained (page 5, lines 17-26, “the window function w [n] will cause the received signal x [n] of the spectrum D times, to reduce the distance and velocity resolution”). It would have been obvious to modify JIN to include a selection of the window functions based on the evaluation criterion is carried out in such a way that strong pieces of target information are optimized by the selected window function but weakened to a greater degree, and weak pieces of target information are weakened to a lesser degree by the selected window function and are thus retained because it merely using a known technique of window weighting of Li in the similar detection device of Jin to yield a predictable detection device.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JIN as applied to claim 1 above, and further in view of Mizushima (JP2001166025). 
Regarding claim 4, Mizushima (JP2001166025). Mizushima teaches during the processing, the windowing is carried out for different subareas of the detection information using the different window functions, and wherein for the particular subarea the steps are performed: carrying out a selection of the different window functions depending on a signal strength or subarea of the detection information; and carrying out the windowing of the subarea using the selected window function (page 4, lines 60-68, “it is necessary to select an optimum window length W according to the moving speed of the target sound source”). It would have been obvious to modify JIN to include during the processing, the windowing is carried out for different subareas of the detection information using the different window functions, and wherein for the particular subarea the steps are performed: carrying out a selection of the different window functions depending on a signal strength or subarea of the detection information; and carrying out the windowing of the subarea using the selected window function because it merely using a known technique of window weighting of Li in the similar detection device of Jin to yield a predictable detection device.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JIN as applied to claim 1 above, and further in view of Mathews (EP 0543985).
Regarding claim 11, Mathews teaches the detection information is a two- dimensional matrix, which includes a piece of distance information relating to object in a first dimension and is specific to a relative velocity of the object in a second dimension (page 21, lines 25-30, “The system then writes the output data list for the positive and negative velocity data where the output data is packed in a range by velocity matrix”). It would have been obvious to modify JIN to include the detection information is a two- dimensional matrix, which includes a piece of distance information relating to object in a first dimension and is specific to a relative velocity of the object in a second dimension because it is merely using the known technique of the detection information in two dimensions of Mathews into the detection information of Jin to yield a predictable detection device.
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648